United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, NEWARK-BEAR
CARRIER ANNEX, Bear, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1970
Issued: May 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 26, 2019 appellant filed a timely appeal from an August 28, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted July 10, 2019 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its August 28, 2019 decision.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On July 12, 2019 appellant, then a 28-year-old city carrier assistant, filed a traumatic injury
claim (Form CA-1) alleging that on July 10, 2019 she sustained an injury to her upper chest muscle
when she was moving a hard mail tray from the rear of her vehicle while in the performance of
duty. She did not stop work.
In a July 11, 2019 statement, appellant related that on July 10, 2019, while completing her
route, she pulled her upper chest muscle in the process of moving a hard tray of flats from the rear
outside of her vehicle to the loading tray in the front of the vehicle. She noted that the incident
took place around 3:00 p.m. and when her supervisor arrived she declined medical attention at that
time because of personal reasons.
A July 11, 2019 medical report from Christiana Care Hospital noted that appellant was in
the emergency department for conditions, including chest wall pain. In a work excuse note of even
date, Dr. Stephen J. Koczirka, Board-certified in emergency medicine, excused appellant from
work for one day.
A July 12, 2019 medical report from the Christiana Care Hospital noted that appellant had
returned to the emergency department for musculoskeletal chest pain and vocal cord dysfunction.
In a work excuse note of even date, Dr. Ashley Panicker, Board-certified in emergency medicine,
excused appellant from work for one day.
In a July 15, 2019 authorization for examination and/or treatment (Form CA-16), the
employing establishing authorized appellant to seek medical care at Horizon Family Practice. In
Part B of the Form CA-16, attending physician’s report, of even date, Candice Reynolds, a nurse
practitioner, reported that appellant experienced pulling in her chest and shortness of breath as a
result of lifting mail at work. She diagnosed costochondritis and chest tenderness. Ms. Reynolds
checked a box marked “yes” indicating that the diagnosed conditions were caused or aggravated
by the described employment activity. She opined that appellant was totally disabled from work
from July 10 to August 6, 2019. In a duty status report (Form CA-17) of even date, Ms. Reynolds
noted that appellant was unable to perform any duties and advised not to return to work.
In a July 26, 2019 development letter, OWCP informed appellant of the deficiencies in her
claim and afforded her 30 days to submit appropriate medical evidence.
In a July 29, 2019 Form CA-17, Ms. Reynolds diagnosed chest wall tenderness and noted
that appellant could return to work the next day with restrictions.
In an August 8, 2019 medical report, Dr. Carol Alvarado noted that appellant had been a
patient at Horizon Family Practice since June 10, 2019 and was first seen by Ms. Reynolds on
July 15, 2019. She noted that appellant related to Ms. Reynolds that while lifting an unknown
weight of boxes on July 10, 2019 she had sudden chest pain, as well as shortness of breath and
tingling in her arms. Dr. Alvarado noted that Ms. Reynolds diagnosed costochondritis and
provided Motrin for pain and Atarax for anxiety. She indicated that appellant was then seen by
her on August 2, 2019. Ms. Reynolds observed that appellant persisted with chest pain and dry
cough. She noted that appellant was a nonsmoker and had no asthma. Dr. Alvarado stated that

2

appellant’s dry cough was treated as hyperactive airway disease with azithromycin, Flovent, and
promethazine cough syrup. She further noted that blood work was ordered to rule out undiagnosed
sickle cell disease, which results were still pending. Dr. Alvarado explained that appellant’s cough
needed to be controlled since it was worsening her chest pain.
By decision dated August 28, 2019, OWCP denied appellant’s traumatic injury claim
finding that the medical evidence submitted was insufficient to establish causal relationship
between her diagnosed condition and the accepted July 10, 2019 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.7
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the

3

Supra note 1.

4
F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8
S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).

3

nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted July 10, 2019 employment incident.
In an August 8, 2019 medical report, Dr. Alvarado noted that appellant reported
experiencing sudden chest pain, shortness of breath, and tingling in her arms while lifting unknown
weight of boxes while working on July 10, 2019. She further noted that appellant was previously
diagnosed with costochondritis. Dr. Alvarado observed that appellant persisted with chest pain
and dry cough and indicated that she was a nonsmoker and had no asthma. However, such
generalized statements do not establish causal relationship because they merely repeat appellant’s
allegations and are unsupported by adequate medical rationale explaining how the accepted
July 10, 2019 employment incident actually caused a diagnosed medical condition.10 The Board
has held that a report is of limited probative value regarding causal relationship if it does not
contain medical rationale explaining how a given medical condition was related to an accepted
employment incident.11 Without explaining how lifting of unspecified weight of mail caused or
contributed to appellant’s injuries, Dr. Alvarado’s August 8, 2019 medical evidence is of limited
probative value.12 Therefore, her medical report is insufficient to meet appellant’s burden of proof.
Appellant further submitted reports signed by Ms. Reynolds, a nurse practitioner. These
medical reports do not constitute competent medical evidence because a nurse practitioner is not
considered a “physician” as defined under FECA and is therefore not competent to provide medical
opinions.13 Consequently, this evidence is also insufficient to establish appellant’s claim.
As none of the medical evidence appellant submitted constitutes rationalized medical
evidence sufficient to establish causal relationship between the accepted July 10, 2019
employment incident and her diagnosed costochondritis, the Board finds that appellant has not met
her burden of proof.14

9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
10

See U.B., Docket No. 18-0691 (issued March 12, 2020); J.B., Docket No. 18-1006 (issued May 3, 2019).

11

G.R., Docket No. 19-0940 (issued December 20, 2019); D.L., Docket No. 19-0900 (issued October 28, 2019).

12

See R.C., Docket No. 19-1770 (issued March 27, 2020); A.P., Docket No. 19-0224 (issued July 11, 2019).

13
Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2). See also C.S., Docket No. 19-1279 (issued December 30, 2019) (nurse practitioners are not
considered physicians as defined under FECA).
14

R.G., Docket No. 18-0792 (issued March 11, 2020).

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted July 10, 2019 employment incident.15
ORDER
IT IS HEREBY ORDERED THAT the August 28, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 6, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); J.G., Docket No.
17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

5

